[Cite as In re L.L., 2020-Ohio-5609.]

                        IN THE COURT OF APPEALS
               FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




IN RE: L.L.                                   :   APPEAL NO. C-200058
                                                  TRIAL NO. F19-055z
                                              :


                                              :     O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: December 9, 2020




Stagnaro Hannigan Koop, Co., LPA, and Michaela M. Stagnaro, for Appellant
Mother,

The Law Office of Kim Bui and Kim Bui, for Appellee Father.
                     OHIO FIRST DISTRICT COURT OF APPEALS




ZAYAS, Judge.

       {¶1}   Appellant mother appeals the decision of the Hamilton County

Juvenile Court granting legal custody of her daughter L.L. to father, contending that

the juvenile court abused its discretion in determining that it was in the best interest

of L.L. for father to be her legal custodian. For the reasons discussed below, we

conclude that the court did not abuse its discretion in making its determination, and

we affirm the judgment of the trial court.

                               Factual Background

       {¶2}   Mother and father are the parents of L.L., born September 12, 2018.

On January 15, 2019, father filed a petition for legal custody of the child. In his

petition, he alleged that “mother does not allow father to have regular visitation with

child and does not communicate with father directly.” Father further stated that he

was not permitted to have unsupervised visits with the child or see her on holidays.

       {¶3}   At an initial pretrial hearing, mother agreed to allow father two hours

of supervised visitation on Tuesday and Thursday at either mother’s or maternal

grandmother’s homes as an interim order. The matter was continued for mediation,

which was ultimately unsuccessful. Three months later, father filed a motion for

contempt alleging that mother denied him his visitation on May 3, 2019, and that

mother limited his visitation to three minutes on April 30, 2019.

       {¶4}   A hearing was held on father’s petition for legal custody on October 10,

2019. At this time, the child was 13 months old. Both parents requested legal

custody of the child. On November 4, 2019, the magistrate issued her decision




                                               2
                      OHIO FIRST DISTRICT COURT OF APPEALS



granting father legal custody and granting him parenting time from Monday at 7:00

p.m. until Friday at 7:00 p.m. every week.

       {¶5}   The undisputed facts establish that when father received the decision a

week later, he repeatedly called mother and left several messages to make

arrangements to pick up L.L. Mother did not respond. That evening, he went to

mother’s home to retrieve the child. Maternal grandmother answered the door, took

the magistrate’s decision, and closed the door. Mother refused to allow father to see

the child or pick up the child. Father called the police, and an officer responded and

explained that mother was required to give father the child. Mother was crying, so

grandmother suggested that the child remain with mother until the next day. Father

obliged, and picked up the child the following day.

       {¶6}   Two days later, father was informed by his attorney that mother had

filed objections, resulting in an automatic stay of the magistrate’s decision. That day,

mother retrieved the child from father and refused to allow him any unsupervised

visits with the child. Mother did allow him to have supervised visitation for four

hours each week.

       {¶7}   The juvenile court overruled mother’s objections and adopted the

magistrate’s decision. Mother now appeals the juvenile court’s decision and raises

one assignment of error, challenging the court’s best-interest findings.

                    The Court Did Not Abuse its Discretion

       {¶8}   A court’s determination of legal custody must be based on the best

interest of the child. See In re Allah, 1st Dist. Hamilton No. C-040239, 2005-Ohio-

1182, ¶ 10. Under the best-interest test, no single factor is controlling, and the weight




                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



to be given to any factor lies within the trial court’s discretion. See In re M., R., & H.

Children, 1st Dist. Hamilton No. C-170008, 2017-Ohio-1431, ¶ 34.

       {¶9}   We review the trial court’s determination under an abuse-of-discretion

standard. In re Patterson, 1st Dist. Hamilton No. C-090311, 2010-Ohio-766, ¶ 15. A

deferential review is appropriate because much may be evident in the parties’

demeanor and attitude that does not translate well to the record. See Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997). Therefore, we must not

substitute our judgment for that of the trial court. Id. at 418. We will not reverse a

trial court’s judgment that is supported by competent, credible evidence. Bechtol v.

Bechtol, 49 Ohio St.3d 21, 23, 550 N.E.2d 178 (1990).

       {¶10} Here, the juvenile court reviewed and properly applied the best-

interest factors under R.C. 3109.04. The court found, and the record established,

that both parents sought full custody, the child was too young to interview, both

parents have loving relationships with the child, and neither parent had any physical

or mental-health issues.     Although the child is well-adjusted in mother’s home,

mother refused to permit father to have any parenting time at his home except for

ten hours when father was working with a parent educator.

       {¶11} The court determined that father is more likely to honor parenting

time. Prior to the custody order, mother was only allowing a few hours of supervised

time per week and was very critical of father. After the magistrate’s decision was

entered, mother initially refused to allow father to take custody of the child, despite

the court order. Father relented and allowed mother to have one more night with the

child, and only then did mother allow father to take custody.




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} The record supports the court’s finding that father is the parent more

likely to honor and facilitate court-approved parenting time rights and visitation.

Mother was only allowing father four hours of supervised visitation, and during those

visits, mother was very critical of father. After the temporary custody order was

issued, mother ended father’s visitation after a few minutes and deprived him of a

second visit. When father was awarded legal custody of the child, mother refused to

allow him to pick up the child. The decision to award custody to father is well

supported by the record. See In re D.M., 1st Dist. Hamilton No. C-140648, 2015-

Ohio-3853, ¶ 12; In re V.B., 1st Dist. Hamilton No. C-170063, 2018-Ohio-2375, ¶ 13.

                                      Conclusion

       {¶13} We overrule the sole assignment of error and affirm the judgment of

the trial court.

                                                                      Judgment affirmed.



Mock, P.J., and BERGERON, J., concur.



Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                 5